Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 and 08/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claims 1-4, 6-9, 11-15, 17, 19-20, and 25-28 are allowable, with Claims 5, 10, 16, 18, and 21-24 canceled. 

Allowable Subject Matter
Claims 1-4, 6-9, 11-15, 17, 19-20, and 25-28 are allowable. 
Regarding Claim 1, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a housing, a driver coupled to a needle, a shuttle and a stop, does not disclose or render obvious, alone or in combination with the other prior art of record, movement of the stop from the first configuration to the second configuration allows the shuttle to move further in the longitudinal direction to move the driver from the deployed configuration to retracted configuration, in addition to the other claimed features as claimed in amended Claim 1. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 2-4, 11-15, 19-20, and 25-28 depend upon Claim 1, therefore are also considered allowable.

Regarding Claim 6, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a housing, a driver coupled to a needle, a shuttle and a stop, a deployment and a retraction gear, does not disclose or render obvious, alone or in combination with the other prior art of record, movement of the stop from the first configuration to the second configuration allows the shuttle to move further in the longitudinal direction to move the driver from the deployed configuration to retracted configuration, in addition to the other claimed features as claimed in amended Claim 6. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 7-9 depend upon Claim 6, therefore are also considered allowable.

Regarding Claim 17, the closest prior art on record, Burroughs et al., (US 2007/0233001), while disclosing an injector device with a carrier having a stop, a first gear, a needle, a driver, and a shuttle with a rack gear, does not disclose or render obvious, alone or in combination with the other prior art of record, the stop having a first end fixed to a remainder of the carrier, in addition to the other claimed features as claimed in amended Claim 17. Therefore, the combination of ALL of these features together are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783